FILED
                            NOT FOR PUBLICATION                             JUL 01 2014

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RONALD G. GUNN,                                  No. 13-35052

               Plaintiff - Appellant,            D.C. No. 4:11-cv-00007-RRB

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Alaska
                     Ralph R. Beistline, Chief Judge, Presiding

                              Submitted May 27, 2014**

Before:        D. NELSON, LEAVY, and THOMAS, Circuit Judges.

       Ronald G. Gunn appeals the district court’s judgment affirming the

Commissioner of Social Security’s decision denying his application for

Supplemental Security Income under Title XVI of the Social Security Act. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291.

      Because Gunn did not argue any discernable issues in his opening brief, we

affirm the district court. See Nevada Dept. of Corrections v. Greene, 648 F.3d
1014, 1020 (9th Cir. 2011) (pro se appellant’s issues were deemed waived by his

failure to support any of the issues with argument); Independent Towers of Wash.

v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (this court reviews only issues

argued specifically in a party’s opening brief).

      AFFIRMED.




                                           2